Citation Nr: 0109186	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left elbow.

2.  Entitlement to service connection for arthritis of the 
hips and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for residuals of a left 
elbow fracture and arthritis of the hips and ankles.  The 
veteran subsequently perfected an appeal of that decision.  A 
hearing on this claim was held in January 2001, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is competent evidence of record that the veteran 
fractured his left elbow while in service.

3.  There is competent evidence of record that the veteran 
had degenerative changes of his hips and ankles in service.


CONCLUSIONS OF LAW

1.  Arthritis of the hips and ankles was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).

2.  A fracture of the left elbow was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination addressing his various 
disabilities.  Moreover, the Board is granting the benefits 
sought on appeal; accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The veteran testified at his January 2001 hearing that he 
suffered from arthritis of his ankles and hips in service, 
with pain on use and motion, and intermittent swelling.  He 
also testified that he broke his left elbow in March 1996 
when he fell off a ladder, at the same time he suffered a 
head injury and fractured his left wrist.  He asserts that he 
still suffers from pain in his hips, ankles and left elbow, 
with some swelling.  

Review of the veteran's service medical records shows that at 
his time of entry into service in February 1978, he had 
normal lower and upper extremities.  Records dated on March 
7, 1996, show that he fell from a ladder, approximately 7-8 
feet, and landed on his left arm and head.  X-rays shows 
fractures to both the left distal radius (wrist) and the left 
radial head through the articular surface (elbow).  His elbow 
showed limitation of motion, moderate edema and ecchymosis.  
A scant amount of blood was aspirated from the elbow joint.  
The veteran was noted to have pain in his wrist and elbow and 
tenderness to palpation over the proximal and distal radius.  
His arm was placed in a Muenster cast, which was changed to a 
short arm cast approximately two weeks after the injury.  

Additionally, the evidence of record shows that in November 
1996 the veteran underwent a total body and multiple area 
bone scan due to lingering pains.  The scan results were 
abnormal, showing that the large joints, cervical, and 
lumbosacral spine were suggestive of degenerative changes.  
The total body images showed moderately increased uptake of 
radiopharmaceutical throughout the large joints of the body 
bilaterally.  Accordingly, the bone scan showed degenerative 
changes in the veteran's hips and ankles, large joints, 
bilaterally, while he was in service.

Given the medical evidence of a fracture of the left elbow 
and arthritis of the ankles and hips in service, and the fact 
that these disabilities are not acute and transitory but 
present chronic disabilities or chronic residuals, the Board 
finds that the veteran has presented evidence sufficient to 
establish entitlement to service connection for residuals of 
a left elbow fracture and arthritis of the hips and ankles.  
Consequently, his claim for benefits in connection with these 
disabilities is granted.  


ORDER

Entitlement to service connection for residuals of a fracture 
of the left elbow is granted.

Entitlement to service connection for arthritis of the hips 
and ankles is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

